Citation Nr: 0515565	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc/joint disease with lumbar spinal stenosis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1999 until 
October 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
degenerative disc/joint disease with lumbar spinal stenosis 
has been manifested by subjective complaints of constant 
pain, with radiation to the bilateral hips and lower 
extremities, productive of no more than moderate limitation 
of motion, with no more than mild neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for degenerative disc/joint disease with 
lumbar spinal stenosis, prior to September 23, 2002, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002).

2.  The schedular criteria for a separate 20 percent initial 
staged evaluation, but no higher, for orthopedic 
manifestations of the service-connected degenerative 
disc/joint disease with lumbar spinal stenosis, from 
September 23, 2002 through September 25, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (as in effect prior to September 26, 2003).

3.  The schedular criteria for a separate 10 percent initial 
staged evaluation, but no higher, for neurologic 
manifestations of the service-connected degenerative 
disc/joint disease with lumbar spinal stenosis, from 
September 23, 2002, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 8520, 8521, 8524, 8525, and 8526 (2004).

4.  The schedular criteria for an initial evaluation in 
excess of 20 percent for degenerative disc/joint disease with 
lumbar spinal stenosis, from September 26, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5238, 5243 (effective from September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

The claims file does not contain a VCAA notice letter 
discussing the veteran's increased initial rating claim.  
However, it has been determined by VA's Office of the General 
Counsel (hereinafter referred to as "GC") that, when a claim 
arises from a notice of disagreement as to the adjudication 
of an issue for which § 5103(a) notice had been provided 
(i.e., the veteran submits a notice of disagreement as to the 
rating assigned), notice under 38 U.S.C.A. § 5103(a) is not 
required as to the secondary claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  

Here a VCAA notice letter dated in January 2002 provided 
appropriate notice as to the underlying service connection 
claim.  As such, the exemption of VAOPGCPREC 8-2003 applies 
and the need for additional notice as to the "downstream 
issue" is obviated.

The VA letter issued in January 2002 apprised the appellant 
of the information and evidence necessary to substantiate his 
service connection claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  In the present 
case, VCAA notice as to the service connection claim was 
provided prior to the initial adjudication in June 2002.  As 
such, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, statements in support of the 
veteran's claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Factual background

Disability evaluations-in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Procedural background

The veteran was initially awarded service connection for low 
back pain with degenerative disc/joint disease in a June 2002 
rating decision.  At that time, a 10 percent evaluation was 
assigned, effective October 19, 2001.  The veteran disagreed 
with that determination and initiated an appeal.  In a May 
2003 Decision Review Officer's decision, the initial rating 
was increased to 20 percent, effective back to October 19, 
2001.  As this increase is less than the maximum available 
benefit, it does not abrogate the pending appeal. AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will 
proceed with appellate review of the propriety of the 
assigned rating.

Factual background

The veteran was examined by VA in February 2002.  The veteran 
complained of low back pain radiating to both hips and into 
his legs.  It was an achy feeling, and was more prominent in 
the thigh areas, especially the posterior of the thighs.  His 
pain was constant and was rated as a 1 out of 10 but could 
spike to a 10 out of 10 with bending or other exertion.  When 
the veteran bent over, he frequently needed to grab onto 
something in order to stand himself back up.  He occasionally 
felt a lump over the left lower back area when he was 
experiencing pain.  Also, at times his back pain caused him 
difficulty in raising his legs when he was in a supine 
position.  

The veteran explained that his back symptomatology was 
exacerbated by driving long distances.  In such instances, he 
described his pain as an 8 out of 10.  He was also quite 
limited in activities at home and could not mow his lawn.  
Shoveling snow was difficult and he could only do this for a 
few minutes.  The veteran also reported that his low back 
pain affected him at work.  For example, after an hour of 
standing on his feet he had increased pain in the low back.  
The veteran believed that he might soon have to seek other 
work to avoid such discomfort.  He took only Tylenol and 
anti-inflammatory medication for his back pain.  

Objectively, there was tenderness in the lumbosacral area.  
Pain was observed when he rose from his chair.  He had pain 
in all directions but he appeared to have a normal range of 
motion.  Straight leg test was negative bilaterally.  A 
physical therapy assessment was recommended.  X-rays showed a 
transitional lumbosacral S1 vertebra and possible lumbar 
muscle spasm.  

Following the physical examination, the veteran was diagnosed 
with chronic low back pain with possible degenerative disc 
and joint disease and possible early lumbar spinal stenosis.  

The veteran was again examined by VA in April 2003.  He 
reported a constant backache rated as a 6 or 7 out of 10 in 
severity.  If he bent over more than twice within a few 
minutes his pain would escalate to a 10 out of 10.  Such 
flare-up would last for several hours.  The veteran was a 
police officer and prolonged sitting in his squad car 
increased his symptoms.  Additionally, lifting weight 
aggravated his pain.  Also, walking over three blocks 
increased his low back pain and caused radiation into the 
left hip, down to the foot, with numbness and tingling.  
Occasionally, the right side was numb as well.  The veteran 
reported at least two acute flare-ups monthly, during which 
time he was laid up in back for a day or so.  On such 
occasions he was unable to leave his bed.  

On objective examination, the veteran walked with a slightly 
waddling guarded gait with a slight limp on the left side.  
He stood erect with his shoulders and pelvis level.  No 
rotoscoliosis was noted.  With straight knees, he could bend 
forward, getting his fingertips to be 18 inches of the floor.  
At that point, he experienced a sharp pain in the low back.  
While seated he could flex forward about 45 degrees and then 
felt sharp pain.  He could rotate the trunk bilaterally about 
45 degrees, with sharp low back pain at the endpoints.  He 
could side bend to about 20 degrees to the left and 25 
degrees to the right, with sharp pain at the endpoints.  On 
palpation, he reported tenderness beginning in the midline at 
about L2.  Such tenderness increased further down the 
lumbosacral junction and down the first three sacral 
segments.  The left posterior, superior and iliac spine were 
also reported as tender.  The quadratus lumborum was not 
tender and was not in spasm.  Straight leg test on the right 
was very positive, with sharp low back pain.  Straight leg 
test on the left was negative.  He could stand on both heels 
and toes as he walked.  The diagnosis was degenerative disc 
disease at L4-L5 and L5-S1.  

An EMG conducted in April 2003 indicated no evidence for 
neuropathy or lumbosacral radiculopathy.  

A May 2003 VA clinical record showed complaints of severe low 
back pain.  The veteran had difficulty walking, as the pain 
radiated from his hips to his legs.  

A June 2003 VA outpatient treatment report indicated 
complaints of worsening back pain.  The veteran stated that 
he had spasms beginning the previous night causing pain rated 
as 10 out of 10.  Any sudden moment could trigger the spasms.  
He denied perianal numbness or leg weakness.  The veteran was 
noted to appear very uncomfortable.  He was to take ibuprofen 
and Vicodan for pain relief, as well as Valium for the 
spasms.  The treatment plan involved use of a heating pad and 
the veteran was instructed to remain in bed with his hips and 
knees flexed until the spasms were under control.  Then he 
was to return to his activities of daily living and increase 
his activity, eventually returning to work.  

A July 2003 VA outpatient treatment report indicated 
complaints of low back pain radiating into the bilateral 
legs.  The veteran's pain was rated as an 8 out of 10.  

A May 2003 MRI of the lumbar spine showed paracentral/ far 
lateral disc protrusion at level L4-L5 with impression over 
the existing nerve root sheath and some fullness of the left 
neuroforamen.  There was extradural impression over the 
thecal sac on L4-L5 on the left side and mild central disc 
bulging at L5-S1 in the mid line.  

The veteran was most recently examined by VA in March 2004.  
He reported that he used Flexeril muscle relaxers on an 
infrequent basis.  He took two Motrin pills daily.  The 
veteran also reported that his back problems forced him to 
quit his job on the police force.

Objectively, the veteran rose slowly from his chair and 
walked slightly stooped over.  He took slow meticulous steps 
and walked with a slight limp.  He did not use any mechanical 
aids when ambulating.  Neurological examination was normal 
and an EMG to the bilateral lower extremities revealed no 
evidence of lumbosacral radiculopathy.  The diagnosis was 
chronic lower back pain secondary to lumbar spinal stenosis.  

On a VA joints examination, also performed in March 2004, the 
veteran reported he could not stand or walk for more than two 
to four minutes, or one city block, at one time.  He reported 
he could not sit for more than two hours at a time.  
Additionally, he indicated he had given up recreational 
activities such as baseball, snowmobiling and long intervals 
of fishing.  

Analysis

I.  Prior to September 23, 2002

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

Prior to September 23, 2002, Diagnostic Code 5295, for 
lumbosacral strain, provided a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under Diagnostic Code 5295 for the period in 
question.  For example, there is no showing of listing of 
whole spine to the opposite side, or positive Goldthwaite's 
sign.  There was also no demonstration of marked 
limitation of forward bending in standing position.  To the 
contrary, upon VA examination in February 2002, the veteran 
had a full range of motion.  There was no indication of 
abnormal mobility on forced motion.  X-rays taken in 
conjunction with the February 2002 VA examination did not 
reveal disc space narrowing.  

The Board has considered whetber the next-higher 40 percent 
evaluation under Diagnostic Code 5295 is warranted on the 
basis of additional functional limitation due to factors such 
as pain, weakness, incoordination and/or fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  However, while the February 2002 VA 
examination does show pain in all directions, there was no 
functional limitation.  Indeed, the veteran's range of motion 
was complete.  Thus, a higher rating is not for application 
here.  Rather, the veteran's disability picture is more 
closely approximated by the presently assigned 20 percent 
evaluation during the period in question.

The Board will now consider whether Diagnostic Code 5293 
provides a basis for an increased rating for the veteran's 
low back pain syndrome with disc herniation at L4-L5.  Under 
Diagnostic Code 5293, for intervertebral disc syndrome, as it 
existed prior to September 23, 2002, a 20 percent evaluation 
is warranted for intervertebral disc syndrome productive of 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation is for application in the case of severe 
impairment with recurring attacks, with intermittent relief.  
Finally, a 60 percent evaluation is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under the provisions of Diagnostic Code 5293, as 
in effect prior to September 23, 2002.  It is acknowledged 
that the veteran has complained of pain radiating down into 
the bilateral lower extremities.  However, February 2002 VA 
examination revealed negative straight leg raise bilaterally.  
Moreover, an EMG performed in April 2003 showed no evidence 
of neuropathy or lumbosacral radiculopathy.  

Next, the Board has considered whether an increased rating is 
justified under the provisions of Diagnostic Code is 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 20 percent evaluation where the evidence 
demonstrates moderate limitation of motion.  A 40 percent 
rating is for application where there is severe limitation of 
lumbar spine motion.  

As already noted, VA examination in February 2002 
demonstrated full range of lumbar motion.  Thus, there is no 
basis for a higher rating under Diagnostic Code 5292.  
Moreover, it logically follows that, as range of motion was 
full, there is no additional functional limitation such as to 
justify a higher evaluation under 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 20 percent 
for the veteran's degenerative disc/joint disease with lumbar 
spinal stenosis, prior to September 23, 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  From September 23, 2002 to September 26, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Bed rest was prescribed by a VA physician in June 
2003, but it was not shown that such rest exceeded 6 weeks 
duration.  As such, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 through September 
25, 2003, cannot serve as a basis for an increased rating on 
the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc/joint 
disease with lumbar spinal stenosis.  As noted above, one 
relevant Diagnostic Code for consideration in this regard is 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine.  Again, in the present case, a February 2002 VA 
examination showed complete range of motion.  Subsequent 
examination in April 2003 indicated limited motion.  At that 
time, he had a slight limp and a guarded gait.  He only had 
forward flexion to 45 degrees.  His side bending was also 
limited 20 degrees left and 25 degrees right.  Moreover, the 
veteran also had sharp pain at the endpoints of motion.  
Furthermore, there was tenderness to palpation beginning in 
the midline at about L2.  Finally, the veteran reported that 
his low back pain flared up at least twice monthly, during 
which time he was laid up in bed for a day or so.  

Based on the above, there is no doubt that the veteran had 
pain with lumbar motion. There was also some functional 
limitation, as evidenced by findings of a guarded gait and a 
slight limp in April 2003.  However, the veteran's overall 
disability picture still fails to rise to the level of severe 
loss of motion such as to justify the next-higher 40 percent 
evaluation under Diagnostic Code 5292.  Indeed, his limp was 
only slight and he did not require any assistive devices for 
ambulation.  Additionally, VA examination in April 2003 
indicated that the veteran stood erect with his shoulders and 
pelvis level.  Furthermore, he could stand on both heels and 
toes as he walked.  

For the foregoing reasons, then, the objective evidence 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  The consideration of pain 
is appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, the criteria for a rating in excess of 20 percent 
have not been satisfied, as discussed above.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  

In the present case, the veteran's neurological complaints 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

As previously discussed, the veteran has complained of pain 
radiating into his bilateral hips and legs.  He has also 
complained of numbness and tingling in the left lower 
extremity.  Upon VA examination in April 2003, straight leg 
test on the right was very positive, with sharp low back 
pain.  Straight leg test on the left was negative.  An EMG 
conducted in April 2003 indicated no evidence of neuropathy 
or lumbosacral radiculopathy.  

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected degenerative disc/joint 
disease with lumbar spinal stenosis.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under Diagnostic Code 8520, 8521, 8524, 
8525 or 8526 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the veteran is entitled to a 20 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation under Diagnostic Code 8520, 8521, 8524, 8525 or 
8526 for the neurologic manifestations.  Those separate 
orthopedic manifestation and neurologic manifestation ratings 
must now be combined under 38 C.F.R. § 4.25, along with all 
other service-connected disabilities.  The veteran's other 
service-connected disabilities for which he is assigned 
compensable evaluations include anxiety (30 percent disabling 
prior to July 21, 2003; 50 percent thereafter) and a torn 
right anterior cruciate ligament (10 percent disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 60 
percent is derived prior to July 21, 2003 and an evaluation 
of 70 percent is derived thereafter.  These combined ratings 
exceed the combined 50 percent evaluation (prior to July 21, 
2003) and the 60 percent rating currently in effect.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  As such, the evidence supports the 
grant of a separate 20 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
through September 25, 2003.  As discussed above, there is no 
basis for separate evaluations in excess of those amounts.  

III.  From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain; Diagnostic Code 5238 for spinal stenosis; 
and Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 20 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5238, and 5243.  Indeed, a finding 
of forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis of the lumbar spine, is required in order 
for the veteran to qualify for an evaluation in excess of 20 
percent.  Thus, based on the analysis of those criteria set 
forth above, the veteran remains entitled to no more than a 
20 percent evaluation for his service-connected low back pain 
syndrome with disc herniation at L4-L5 for the period from 
September 26, 2003 under the General Rating Formula for 
Diseases and Injuries of the Spine.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  As discussed above, 
the medical evidence detailed above allows for a finding of 
no more than mild neurologic manifestations of the veteran's 
service-connected degenerative disc/joint disease with lumbar 
stenosis.  Thus, the veteran remains entitled to a 10 percent 
rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

IV.  Final considerations- Extraschedular Consideration

The evidence does not reflect that the disabilities at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.




ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc/joint disease with lumbar spinal stenosis, 
prior to September 23, 2002, is denied.

Entitlement to a separate 20 percent initial staged 
evaluation for orthopedic manifestations of the service-
connected degenerative disc/joint disease with lumbar spinal 
stenosis, from September 23, 2002 through September 25, 2003, 
is granted, subject to the applicable law governing the award 
of monetary benefits.

Entitlement to a separate 10 percent initial staged 
evaluation for neurologic manifestations of the service-
connected for degenerative disc/joint disease with lumbar 
spinal stenosis, from September 23, 2002, is granted, subject 
to the applicable law governing the award of monetary 
benefits.

Entitlement to an initial staged rating in excess of 20 
percent for degenerative disc/joint disease with lumbar 
spinal stenosis, from September 26, 2003, is denied.




                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


